Citation Nr: 0428593	
Decision Date: 10/18/04    Archive Date: 10/28/04

DOCKET NO.  01-00 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to dependency and indemnity compensation under 
the provisions of 38 U.S.C.A. § 1151 (West 2002).  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from August 1943 to December 
1945.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) which, in pertinent 
part, denied dependency and indemnity compensation under the 
provisions of 38 U.S.C.A. § 1151.  In March 2001, the 
appellant was afforded a video hearing before a Department of 
Veterans Affairs (VA) hearing officer.  In April 2002, the 
Board denied the appellant's entitlement to dependency and 
indemnity compensation under the provisions of 38 U.S.C.A. 
§ 1151.  The appellant subsequently appealed to the United 
States Court of Appeals for Veterans Claims (Court).  In 
October 2002, the Court granted the parties' Joint Motion for 
Remand; vacated the Board's April 2002 decision; and remanded 
the appellant's appeal to the Board for additional action.  

In August 2003, the Board remanded the appellant's claim to 
the RO for addition action.  The appellant is represented in 
the instant appeal by Daniel G. Krasnegor, Attorney.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The VA will notify the 
appellant if further action is required on her part.  



REMAND

The veteran's July 1999 death certificate indicates that he 
died while an inpatient at Mercy Hospital.  At the March 2001 
video hearing, the appellant testified that the veteran had 
been treated at both the Miami, Florida VA Medical Center and 
Mercy Hospital for the conditions which precipitated his 
death.  A January 1999 VA treatment record states that the 
veteran stopped coming to the Miami, Florida VA Medical 
Center and started receiving his care at Mercy Hospital due 
to his lack of adequate transportation.  In reviewing the 
record, the Board observes that clinical documentation from 
Mercy Hospital, including that arising from the veteran's 
final hospitalization, has not been incorporated into the 
record.  The VA should obtain all relevant VA and private 
treatment records which could potentially be helpful in 
resolving the veteran's claim.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81-82 (1990).  Accordingly, this case is again 
REMANDED for the following action:  

1.  The RO should contact the appellant 
and request that she provide information 
as to all treatment of the veteran's 
digestive system and gastrointestinal 
disabilities including the names and 
addresses of all health care providers.  
Upon receipt of the requested information 
and the appropriate releases, the RO 
should then contact Mercy Hospital and 
all other identified health care 
providers and request that they forward 
copies of all available clinical 
documentation pertaining to treatment of 
the veteran including his final 
hospitalization, not already of record, 
for incorporation into the record.  

2.  The RO should then request that 
copies of all pertinent VA clinical 
documentation pertaining to treatment of 
the veteran, not already of record, be 
forwarded for incorporation into the 
claims file.  

3.  The RO should then readjudicate the 
issue of the appellant's entitlement to 
dependency and indemnity compensation 
under the provisions of 38 U.S.C.A. 
§ 1151 (West 2002).  If the benefits 
sought on appeal remain denied, the 
appellant and her attorney should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The appellant should be given 
the opportunity to respond to the SSOC.  

The appellant is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The appellant's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all 


cases that have been remanded by the Board and the Court.   
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  

